Electronically Filed
                                                          Supreme Court
                                                          SCWC-14-0000061
                                                          03-AUG-2016
                                                          08:16 AM


                            SCWC-14-0000061


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                          STATE OF HAWAI'I,

                   Respondent/Plaintiff-Appellee,


                                  vs.


                       LEON MAKANALANI FAAMAMA,

                   Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (CAAP-14-0000061; CR. NO. 12-1-1457)


        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

  (By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ.,

   and Circuit Judge Crandall, in place of Wilson, J., recused)


          Petitioner/Defendant-Appellant’s Application for Writ

of Certiorari, filed on June 21, 2016, is hereby accepted. 

          IT IS FURTHER ORDERED that no oral argument will be
held, subject to further order of this court.     Any party may,
within ten days and pursuant to Rule 34(c) of the Hawai'i Rules
of Appellate Procedure, move for retention of oral argument.
          DATED:     Honolulu, Hawai'i, August 3, 2016.

Thomas R. Waters                   /s/ Mark E. Recktenwald

for petitioner

                                   /s/ Paula A. Nakayama

James M. Anderson

for respondent                     /s/ Sabrina S. McKenna 


                                   /s/ Richard W. Pollack


                                   /s/ Virginia L. Crandall